DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on August 4, 2022. 
	Claims 1-20 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1-20 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
	In response to applicant’s argument, regarding claim 14, that Caffy is silent regarding wherein the charging current is provided to a first one of the output cables and then the charging current is stopped, switched to a second one of the output cables and restarted.
	Caffy discloses providing a charging current to a first output cable (180) (Par.50, Output cable connected to vehicle#1.) and then the charging current is stopped (Par.50, The charging operation concludes when the predetermined capacity is reached.), switched to a second one of the output cables (180) and restarted (Par.51, After the charge of vehicle#1 is concluded; the output cable connected to vehicle#2 starts receiving charging current.) (Par.36, Charging current is provided to vehicle#1; charging current is discontinued when vehicle#1 is charged up to a predetermined capacity; and then charging of vehicle#4 is initiated.) (Fig.4).

	In response to applicant’s argument that Caffy fails to contemplate a charging station having a plurality of output cables and a plurality of heads connected concurrently to a plurality of EV’s. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Caffy teaches a plurality of output cables (180) and a plurality of heads (plug attached to output cables (180) connectable concurrently to a plurality of EV’s (200) (Fig.4).
Caffy does not explicitly teach a single charging station comprising a plurality of output cables.
Nor teaches a single charging 2 station (120), comprising a plurality of output cables (cable between connectors 127 and 122) and a plurality of heads connectable concurrently to a plurality of EV’s (124) (Col.13, Lines 45-49) (Fig.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Nor in the device of Caffy to have had charged a plurality of vehicles commonly owned from a single charging station (Col.13, Lines 41-49) (Fig.3) thereby reducing the cost of having a charging station for each vehicle.
	The rejection is based on the combination of Caffy and Nor.

In response to applicant’s argument that Nor mentions a charging station including a plurality of output cables, Nor is nevertheless entirely silent regarding wherein the charging current is provided to a first one of the output cables and then the charging current is stopped, switched to a second one of the output cables, and restarted, as claimed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Caffy teaches charging current is provided to a first one of the output cables (180 connected to vehicle#1) and then the 15charging current is stopped, switched to a second one of the output cables (180 connected to vehicle#2), and restarted (Par.50-51, Vehicles are charged one at a time in the order of connection.)
	The rejection is based on the combination of Caffy and Nor.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Caffy (2013/0314037) and Hendrix et al. (2012/0330494).
Claim 1: Caffy teaches a method of charging one or more electric vehicles (200) (Fig.7), the method comprising: receiving an alternating current charging current over a dedicated circuit from an electric power supply (115) (Par.21) (Fig.4); directing the charging current to a first output connection (180 connected to vehicle#1) of a plurality of output connections (180) (Par.35-36) (Fig.4), wherein each of the output connections (180) is couplable to at least one head (plug) of a plurality of heads that are connectable to the EVs (200) (Fig.4); stopping the charging current to the first output connection (180 connected to vehicle#1) (Par.36, Discontinue charging vehicle#1 when the capacity is reached.); and after said stopping, directing the charging current to a second output (180 connected to vehicle#4) connection of the plurality of output connections (180) (Par.36).  
Caffy does not explicitly teach receiving, at a higher voltage side of a printed circuit board comprising a controller, an alternating current (AC) charging current over a dedicated circuit from an electric power supply, the printed circuit board comprising the controller also having a lower voltage side that receives power from a second power supply to power a processor of the controller, the lower voltage side receiving a voltage less than a voltage received by the higher voltage side; directing the charging current from the higher voltage side of the printed circuit board to a plurality of output connections.
Hendrix teaches receiving, at a higher voltage side (233a-233b) of a printed circuit board (230) comprising a controller (234), an alternating current (AC) charging current from an electric power supply (210) (Par.65) (Fig.4a), the printed circuit board (230) comprising the controller (234) also having a lower voltage side (213) that receives power from a second power supply (232) to power a processor of the controller (234), the lower voltage side (213) receiving a voltage less than a voltage received by the higher voltage side (233a-233b) (Par.65); directing the charging current from the higher voltage side (233a-233b) of the printed circuit board (230) to a plurality of output connections (221a-221b) (Par.65).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hendrix in the system of Caffy to have had provided a suitable power for utilization by low voltage components while directing higher charging power used to charge electric vehicles (Par.65).
Claim 3: Caffy and Hendrix teach the limitations of claim 1 as disclosed above. Caffy teaches wherein said directing the charging current to a first output connection (180 connected to vehicle#1) comprises directing the charging current to the first output connection (180 connected to vehicle#1) until a programmed length of a first interval of time expires (Par.37, 30minutes) (Fig.4), wherein said stopping comprises stopping the charging current to the first output connection (180 connected to vehicle#1) when the first interval expires, and wherein said directing the charging current to a second output connection (180 connected to vehicle#4) comprises directing the charging current to the second output connection (180 connected to vehicle#4) until a programmed length of a second interval of time expires (Par.37, 30minutes).  
Claim 4: Caffy and Hendrix teach the limitations of claim 1 as disclosed above. Caffy teaches wherein the first interval and the second interval are not more than 30 minutes each in length (Par.37).  
Claim 5: Caffy and Hendrix teach the limitations of claim 1 as disclosed above. Caffy teaches further comprising determining, before the charging current is provided to an output connection (180), whether there is an electrical load (200) coupled to the output connection (180), wherein the charging current is not directed to the output connection (180) if there is not an electrical load (200) coupled to the output connection (Par.50).  
Claim 6: Caffy and Hendrix teach the limitations of claim 1 as disclosed above. Caffy teaches further comprising determining whether an EV (200) coupled to the output connection (180) is fully charged, and wherein the charging current is not provided to the output connection (180) if the EV (200) is fully charged (Par.46-47).  
Claim 8: Caffy teaches a method of controlling the charging of one or more electric vehicle (EVs) (200), the method comprising: providing a charging current to each channel of a plurality of channels (180), one channel at a time (Par.36), wherein said providing a charging current comprising: directing an AC charging current, received over a dedicated circuit from an AC input power supply (115) (Par.21), to a first channel (180 coupled to vehicle#1) of the plurality of channels (180) (Par.36) (Fig.4), wherein each of the channels (180) is couplable to at least one head of a plurality of heads that are concurrently connectable to EVs (200) (Fig.4); turning off the charging current to the first channel (180 coupled to vehicle#1) (Par.36, Discontinue charging vehicle#1 when the capacity is reached.); and directing an AC charging current received over the dedicated circuit from the input power supply (115) (Par.21), to a second channel (180 coupled to vehicle#4) of the plurality of channels (180) (Par.36), wherein the AC charging current from the input power supply (115) is provided to only one of the channels at a time if multiple EVs (200) are concurrently connected to the heads (Par.36) (Fig.4).  
Caffy does not explicitly teach a controller implemented on a printed circuit board and comprising a central processing unit, the controller coupled to a plurality of channels, the printed circuit board having a lower voltage side operable to power the central processing unit, the printed circuit board also having a higher voltage side, wherein the central processing unit receives power from a lower voltage power supply and wherein the higher voltage side receives power from an alternating current (AC) input power supply, wherein the lower voltage power supply is separate from the AC input power supply, and wherein a voltage from the lower voltage power supply is less than a voltage from the AC input power supply.
Hendrix teaches a controller implemented on a printed circuit board (230) and comprising a central processing unit (234) (Fig.4b), the controller coupled to a plurality of channels (221a-221b) (Fig.2), the printed circuit board (230) having a lower voltage side (213) operable to power the central processing unit (234), the printed circuit board (230) also having a higher voltage side (233a-233b), wherein the central processing unit (234) receives power from a lower voltage power supply (232) and wherein the higher voltage side (233a-233b) receives power from an alternating current (AC) input power supply (220 VAC) (Par.65) (Fig.4a), wherein the lower voltage power supply (232) is separate from the AC input power supply (220 VAC) (Figs.4a-4b), and wherein a voltage from the lower voltage power supply is less than a voltage from the AC input power supply (Par.65).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hendrix in the system of Caffy to have had provided a suitable power for utilization by low voltage components while directing higher charging power used to charge electric vehicles (Par.65).
Claim 10: Caffy and Hendrix teach the limitations of claim 8 as disclosed above. Caffy teaches wherein said directing a charging current to a first channel (180 coupled to vehicle#1) comprises providing the charging current to the first channel until a programmed length of a first interval of time expires (Par.37, 30 minutes), wherein said turning off comprises turning off the charging current to the first channel (180 coupled to vehicle#1) when the first interval of time expires (Par.37), and wherein said directing a charging current to a second channel (180 coupled to vehicle#4) comprises providing the charging current to the second channel (180 coupled to vehicle#4) until a programmed length of a second interval of time expires (Par.37, 30minutes).  

Claims 2 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Caffy (2013/0314037) and Hendrix et al. (2012/0330494) as applied to claims 1 and 8 above, and further in view of Kanamori et al. (2014/0179164).
Claim 2: Caffy and Hendrix teach the limitations of claim 1 as disclosed above. Caffy teaches the charging current is directed to theCYSW-0001-29C0lUSSerial No.: 17/021,597 Examiner: Torres Ruiz, J. A.2 Group Art Unit: 2859output connections (180) in round-robin fashion one at a time (Par.36).
Caffy does not explicitly teach the output connections are one to N, where N is an integer, wherein the charging current is directed to theCYSW-0001-29C0lUSSerial No.: 17/021,597 Examiner: Torres Ruiz, J. A.2 Group Art Unit: 2859output connections in round-robin fashion one at a time in a sequence from one to N then back to one when multiple EVs are connected to the output connections.
Kanamori teaches output connections (12) from one (connected to 40) to N (4) (Par.46) (Fig.9), where N is an integer, wherein a charging current is directed to theCYSW-0001-29C0lUSSerial No.: 17/021,597 Examiner: Torres Ruiz, J. A.2 Group Art Unit: 2859output connections (12) in round-robin fashion one at a time in a sequence from one to N (Par.66-69) then back to one when multiple EVs (50) are connected to the output connections (12) (Par.56, The process is repeatedly executed.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kanamori in the system of Caffy to have had a charging system where a user can arrange the vehicle on the charging station site according to the desired priority (Par.66 and 70), the nearer to the charging station the higher the priority (Par.78) thereby simplifying the determination of charging priority.
Claim 9: Caffy and Hendrix teach the limitations of claim 8 as disclosed above. Caffy teaches the charging current is directed to theCYSW-0001-29C0lUSSerial No.: 17/021,597 Examiner: Torres Ruiz, J. A.2 Group Art Unit: 2859output connections (180) in round-robin fashion one at a time (Par.49-50).
Caffy does not explicitly teach wherein the channels are numbered in sequence from one to N in sequence, where N is an integer, wherein the charging current is directed to the channels in round-robin fashion in the sequence from one to N then back to one and independent of when an EV is coupled to a channel.  
Kanamori teaches channels (12) numbered in sequence from one (connected to 40) to N (4) (Par.46) (Fig.9), where N is an integer, wherein a charging current is directed to theCYSW-0001-29C0lUSSerial No.: 17/021,597 channelsExaminer: Torres Ruiz, J. A.2 Group Art Unit: 2859channels (12) in round-robin fashion one at a time in a sequence from one to N (Par.66-69) then back to one (Par.56, The process is repeatedly executed.) and independent of when an EV (50) is coupled to a channel (12) (Par.69, The charging current is directed based on the channel order and not on the EV time of connection to the channel.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kanamori in the system of Caffy to have had a charging system where a user can arrange the vehicle on the charging station site according to the desired priority (Par.66 and 70), the nearer to the charging station the higher the priority (Par.78) thereby simplifying the determination of charging priority.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Caffy (2013/0314037) and Hendrix et al. (2012/0330494) as applied to claim 1 above, and further in view of Gadh (2014/0062401).
Claim 7: Caffy and Hendrix teach the limitations of claim 1 as disclosed above. Caffy does not explicitly teach further comprising determining, before a charging current is provided to an output connection, whether the output connection is already drawing a current, and for indicating a fault condition when the output connection is drawing a current before the charging current is provided.  
Gadh teaches a controller operable for determining whether an output connection is already drawing a current, and for indicating a fault condition when the output connection is drawing a current before the charging current is provided (Par.129).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Gadh in the system of Caffy to have had prevented any hazardous shocks (Par.129).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Caffy (2013/0314037) and Hendrix et al. (2012/0330494) as applied to claim 1 above, and further in view of Hobbs (2004/0169489).
Claim 11: Caffy and Hendrix teach the limitations of claim 8 as disclosed above. Caffy teaches wherein each channel of the channels (180) is coupled to a respective output connection (Fig.4).
Caffy does not explicitly teach wherein each channel comprises a sensor selected from the group consisting of: a voltage sensor and a current sensor.  
Hobbs teaches a channel comprising a sensor selected from the group consisting of a voltage sensor and a current sensor (Par.65).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hobbs in the system of Caffy to have had used the information from the sensors to control the amount of charge to supply to the vehicle and when to stop charging (Par.72).
Claim 12: Caffy, Hendrix and Hobbs teach the limitations of claim 11 as disclosed above. Caffy teaches comprising detecting whether there is an electrical load (200) coupled to a channel (180) before a charging current is provided to the channel (180), wherein the charging current is not provided to the channel (180) if there is not an electrical load (200) coupled to the channel (180) (Par.50).  
Claim 13: Caffy, Hendrix and Hobbs teach the limitations of claim 11 as disclosed above. Caffy teaches further comprising detecting a charge signature for an EV (200) coupled to a channel (180) before a charging current is provided to the channel (180), wherein the charging current is not provided to the channel (180) if the charge signature indicates that the EV (200) is fully charged (Par.46-47).

Claims 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caffy (2013/0314037) and Nor et al. (5,594,318).
Claim 14: Caffy teaches a method of charging one or more electric vehicles (200) (EVs) at a 5charging station (130) (Fig.3), the method comprising: receiving, at an input for the charging station (130), a voltage from an electric power supply (115) over a dedicated circuit (125) (Par.26), each of a plurality of output cables (180) coupled to at least 10one head of a plurality of heads (plugs attached to the output cables) (Fig.3); and providing a charging current generated using the voltage to only one of the output cables (180) at a time if multiple EVs (200) are concurrently connected via the heads in accordance with a charging procedure (Par.50, Vehicles are charged one at a time in the order of connection.), wherein the charging current is provided to a first one of the output cables (180 connected to vehicle#1) and then the 15charging current is stopped, switched to a second one of the output cables (180 connected to vehicle#2), and restarted (Par.51, Vehicle#1 is charged until it reaches a predetermined charge capacity; the charge to vehicle#1 is stopped; and then the charge is switched to vehicle#2.).  
Caffy does not explicitly teach wherein the charging station further comprises a plurality of output cables and a plurality of heads connectable concurrently to a plurality of EVs.
Nor teaches a charging 2 station (120), comprising a plurality of output cables (cable between connectors 127 and 122) and a plurality of heads connectable concurrently to a plurality of EV’s (124) (Col.13, Lines 45-49) (Fig.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Nor in the device of Caffy to have had charged a plurality of vehicles commonly owned from a single charging station (Col.13, Lines 41-49) (Fig.3) thereby reducing the cost of having a charging station for each vehicle.
Claim 15: Caffy and Nor teach the limitations of claim 14 as disclosed above. Caffy teaches wherein said providing comprises providing the charging current to the first one of the output cables (180) for a first interval of time, 20turning off the charging current to the first one of the output cables (180) when the first interval of time expires, and then providing the charging current to the second one of the output cables (180) for a second interval of time (Par.37).  
Claim 16: Caffy and Nor teach the limitations of claim 15 as disclosed above. Caffy teaches wherein said providing comprises providing a charging current to each of the output cables (180) one output cable at a time in round-robin fashion (Par.51).
Claim 18: Caffy and Nor teach the limitations of claim 14 as disclosed above. Caffy teaches further comprising detecting an electrical load (200) coupled to an output cable (180) before a charging current is provided to the output cable (180), wherein the charging current is not provided to the output cable (180) if there is not an electrical load coupled to the output cable (180) (Par.49-50).  
Claim 19: Caffy and Nor teach the limitations of claim 14 as disclosed above. Caffy teaches further comprising detecting a charge signature for an EV (200) coupled to an output cable (180) before a charging current is provided to the output cable (180), wherein the charging current is not provided to the output cable (180) if the charge signature indicates that the EV (200) is fully charged (Par.47).  
Claim 20: Caffy and Nor teach the limitations of claim 14 as disclosed above. Caffy does not explicitly teach wherein the output cables comprise an output cable operable for delivering a charging current to a first head and a second head, wherein the charging current delivered through the output cable is 57 CYSW-0001-29C02USCONFIDENTIAL split between the first and second heads if the first and second heads are connected to respective EVs at the same time.
Nor teaches output cables (between 122 and 127) 2 comprise an output cable (148) operable for delivering a charging current to a first 3 head (127, Car#1) and a second head (127, Car#2), wherein the charging current delivered through the 4 output cable (148) is split between the first and second heads if the first and 5 second heads are concurrently connected to EVs (Car#1 and Car#2) (Col.5, Lines 36-39) (Fig.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Nor in the device of Caffy to have had either sequentially or simultaneously charged the electric vehicles based on the maximum amount of power available and the vehicles charge requirements (Col.5, Lines 33-42).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Caffy (2013/0314037) and Nor et al. (5,594,318) as applied to claim 14 above, and further in view of Hobbs (2004/0169489).
Claim 17: Caffy and Nor teach the limitations of claim 14 as disclosed above. Caffy teaches providing a charging current to the first one of the output cables (180), turning off the charging current to the first one of the output cables (180) when the charging current to the first one of the output cables reaches a threshold amount, and then providing a charging current to the second one of the output cables (Par.51).
Caffy does not explicitly teach the charging current is provided until the charging current drops 3 below a threshold amount.
Hobbs teaches providing a charging current to a vehicle (150) until the charging current drops to a threshold (Par.109).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hobbs in the device of Caffy to have had given the battery a deeper charge and maximized the amount of charge provided (Par.110). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Alford et al. (2015/0048792) discloses a first power supply (12) (Par.20) (Fig.1) and a second power supply (30), separate from the first power supply (12), providing power to a controller (38) of a printed circuit board (26) (Par.23).
Johnson (2009/0021213) discloses a first power supply (33) (Fig.1) and a second power supply (47), separate from the first power supply (33), providing power to a controller (32) (Par.53).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        August 25, 2022